DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches a display panel having a display region and a wire out region comprising: 
a first substrate including a main body part and a glue blocking part adjacent to the main body part, wherein the main body part and the glue blocking part are integrally formed from the same material, a thickness of anywhere of the main body part being different from a thickness of the glue blocking part and the glue blocking part is closer to the wire out region than the main body part is; 
a second substrate opposite the first substrate: and 
a sealant arranged between the first substrate and the second substrate; 
wherein 
the glue blocking part is partly positioned in the display region proximal to the wire out region, and 
the sealant is partly positioned in the display region proximal to the wire out region, between the glue blocking part and the second substrate.
Claims 2-14 are allowed since they depend on the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871